DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed November 2, 2021. Claims 1-22 are presently pending and are presented for examination.

Continuation Application
4.    This application is a continuation application of U.S. Application 16,703/261, filed 12/04/2019, now U.S. Patent #11,188,081. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Allowable Subject Matter
5.	Claims 1-22 would be allowable if rewritten to overcome the rejection(s) under Nonstatutory Double Patenting and 35 USC § 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,188,081. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclosed the same subject matter.

17/453,270 (Current Application)
Patent No 11,188,081
Claim 1: A computer implemented method, when executed by data processing hardware, causes the data processing hardware to perform operations comprising: 
Claim 1. A method comprising:
obtaining an environment map comprising topographical information;
receiving, by data processing hardware of a robotic device, sensor data from sensors of the robotic device, the sensor data indicating topographical features of an environment that the robotic device is moving through;
determining a step path for a foot of a legged robot, the step path extending from a lift off location to a touch-down location, the step path comprising a first swing height representing a maximum height above the ground for the foot to travel along the step path;
generating, by the data processing hardware, a topographical map comprising cells indicating sample heights of respective portions of the environment; and during execution of a dynamic gait by the robotic device, the dynamic gait having a step path of variable length:
determining, using the topographical information, an obstacle height exceeds the first swing height, the obstacle height representative of an obstacle that at least partially impedes the step path;
determining, by the data processing hardware, a first step path for a first foot of the robot device based on motion characteristics of the robotic device, the first step path extending from a first lift-off location to a first touch-down location and corresponding to a portion of a first scan patch of cells sensed by the robotic device;
and in response to determining the obstacle height exceeds the first swing height, adjusting the first swing height to a second swing height, the second swing height having a threshold height above the obstacle height.
determining, by the data processing hardware, whether a first high point of the first scan patch of cells satisfies a threshold obstacle height, the first scan patch of cells corresponding to a subset of the topographical map;

and when the first high point satisfies the threshold obstacle height during a first step of the first step path, causing, by the data processing hardware, the robotic device to lift the first foot to a first swing height higher than the first high point.


Claims 2-11 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 12 contains similar limitations of claim 1 so it is rejected for similar reasons.
Claims 13-22 depend from claim 12 and therefore include the same limitation as claim 12 so they are rejected for the same reason.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1, 10, 12, and 21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 10, 12, and 21 recite “the ground”. There is insufficient antecedent basis for this limitation in the claim.

9.	The term “an obstacle that at least partially impedes the step path” in claims 1, 8, 10, 12, 19, and 21 is a relative term which renders the claim indefinite.  The term “partially impedes the step path” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665